UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       19-CR-127 (PAE)
                       -v-
                                                                            ORDER
 LUCIO CELLI,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received defendant Celli’s request for the appointment of successor

counsel (Dkt. No. 167). The Court schedules a conference to take up this request at 10:30 a.m.

on June 24, 2021 in Courtroom 1305 of the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, NY 10007. The Court will not, at this time, require a potential

successor counsel to be present, but intends to explore at the conference whether the defendant’s

request for a change of counsel is durable and well founded.


       SO ORDERED.


                                                           
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: June 21, 2021
       New York, New York
